In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-02-479 CR

____________________


WINSTON E. ROBINSON III, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 77001




MEMORANDUM OPINION (1)
	On April 9, 2003, the State of Texas filed a motion to dismiss for lack of
jurisdiction the appeal of Winston E. Robinson III.  The appellant did not respond to the
motion or otherwise identify any issues unrelated to the conviction that may be raised on
appeal.  This is an appeal from a felony case in which the trial court followed the plea
bargain agreement as to punishment.  The notice of appeal did not comply with the
mandatory notice requirements for appeals in plea-bargained felony cases.  See Tex. R.
App. P. 25.2(b)(3).  Although a general notice of appeal invokes the Court's jurisdiction
to consider appealable matters unrelated to the conviction, no appealable issue has been
raised in response to the State's motion to dismiss.  Compare, Vidaurri v. State, 49
S.W.3d 880 (Tex. Crim. App. 2001).  The Court finds that the notice of appeal filed by
the appellant did not invoke this Court's appellate jurisdiction.  See White v. State, 61
S.W.3d 424, 428-29 (Tex. Crim. App. 2001).  Accordingly, the State's motion to dismiss
is GRANTED and the appeal is therefore dismissed for lack of jurisdiction.
	APPEAL DISMISSED.	
								PER CURIAM

Opinion Delivered April 24, 2003 
Do Not Publish

Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.